—Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The testimony of the witness Demopoulos was of especial importance in its corroboration of the testimony of the plaintiff. In view of this the court should not have limited the proof as to his alleged bias which was offered by the defendant. (Brink v. Stratton, 176 H. Y. 150; Potter v. Browne, 197 H. Y. 288.) In the interests of justice a new trial should be granted. All concur. (The *796judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ.